UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) ofThe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 13, 2014 YABOO, INC. (Exact name of registrant as specified in its charter) Nevada 333-164999 26-3606113 (State of other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 500 Lake Cook Road, Suite 350 Deerfield, IL (Address of principal executive offices) (Zip Code) 1 (224) 388-9331 Registrant’s telephone number, including area code: (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 - OTHER EVENTS Item 8.01 Other Events. The Company is planning in the very near future on getting current inits filings with the U.S. Securities and Exchange Commission (the “SEC”) as well as respond to any and all outstanding issues with the SEC. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 13, 2014 YABOO, INC. By: /s/Jerry Gruenbaum Jerry Gruenbaum Secretary 3
